Citation Nr: 0923836	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  96-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1982 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined that, as new and material 
evidence had not been received, the Veteran's previously 
denied claim of service connection for a total abdominal 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy, would not be reopened.  Although the Veteran 
initially requested a Travel Board hearing when she perfected 
a timely appeal in March 1996, she failed to report for her 
Travel Board hearing in January 1998.  See 38 C.F.R. 
§ 20.704.

In November 2004, the Board reopened the Veteran's previously 
denied claim of service connection for a total abdominal 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy, and remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

The Board notes that, in its November 2004 remand, it 
referred claims of service connection for a left ankle injury 
and for a right elbow injury and a claim of entitlement to a 
disability rating greater than zero percent for left thigh 
varicosities to the RO for adjudication.  To date, however, 
the RO has not addressed these claims.  Accordingly, the 
Veteran's claims of service connection for a left ankle 
injury and for a right elbow injury and her increased rating 
claim for left thigh varicosities are referred back to the RO 
again for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to a pre-service total abdominal hysterectomy with 
menopausal symptoms, including residuals of hormone therapy, 
which could be related to active service; the Veteran's pre-
service hysterectomy was not caused or aggravated by active 
service.


CONCLUSION OF LAW

A total abdominal hysterectomy with menopausal symptoms, 
including residuals of hormone therapy, which occurred prior 
to active service, was not aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January and July 2005 and January and 
September 2008, VA notified the Veteran of the information 
and evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence relating her 
total abdominal hysterectomy to active service and noted 
other types of evidence the Veteran could submit in support 
of her claim.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a total 
abdominal hysterectomy.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in the January and September 
2008 VCAA notice letters, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of her rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for a total 
abdominal hysterectomy is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the Board, although she failed to report for her Travel Board 
hearing in January 1998.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  
The Veteran has contended that she is in receipt of Social 
Security Administration (SSA) disability benefits.  In 
response to multiple requests from the RO for the Veteran's 
SSA records, however, SSA notified the RO in September 2008 
that the Veteran was not entitled to SSA disability benefits.  
In January 2009, the RO formally determined that the 
Veteran's SSA records were not available for review.

In its November 2004 remand, the Board noted that the Veteran 
had provided a list of treatment providers where she 
contended she had received treatment for her total abdominal 
hysterectomy.  The Board directed the RO/AMC to attempt to 
obtain these records.  Pursuant to the Board's November 2004 
remand, the RO/AMC included copies of VA Form 21-4142 in the 
VCAA notice letters sent to the Veteran in July 2005 and 
January and September 2008.  The RO/AMC specifically asked 
the Veteran to complete these forms for each of the treatment 
providers which she had identified so that VA might attempt 
to obtain any medical records.  The Veteran did not respond.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been 
provided with VA examinations which address the contended 
causal relationship between a total abdominal hysterectomy 
and active service.  Thus, the Board finds that additional 
examinations are not required.  Accordingly, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that her total abdominal hysterectomy is 
related to active service.  Specifically, she contends that 
her hysterectomy, which occurred prior to active service, was 
aggravated by active service.  She also contends that she was 
given the wrong hormone replacement therapy during active 
service and this aggravated her pre-service hysterectomy.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For Veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In November 1981, the Veteran underwent a laparoscopy, pelvic 
laparotomy with right oophorectomy, appendectomy, and 
rectocele repair to treat her complaints of chronic pelvic 
pain with a history of febrile illness and rectocele.  The 
post-operative diagnoses were chronic pelvic inflammatory 
disease with adhesion of the appendix to the abnormal right 
ovary and rectocele.

The Veteran's service treatment records show that, at her 
enlistment physical examination in March 1982, the Veteran's 
medical history included treatment for a female disorder and 
a change in menstrual pattern.  Her medical history also 
included a caesarean section, a hysterectomy, and an 
appendectomy.  She reported that she received a monthly 
hormone shot with vitamin B12.

It was noted in August 1982 that the Veteran was found to be 
physically fit to undergo recruit training.  She had reported 
a history of numerous abdominal surgeries and a hormone 
imbalance.

Later in August 1982, the Veteran complained of pain 
secondary to surgical scar adhesions and nausea when taking 
oral replacement hormones.  It was noted that her history 
included a hysterectomy, a left oophorectomy, a bilateral 
salpingectomy secondary to an ovarian cyst and after a 
caesarean section, and a right oopherectomy.  The Veteran's 
medications included an oral replacement hormone.  

On August 30, 1982, the Veteran complained of hot flashes.  
It was noted that she was status-post total abdominal 
hysterectomy with caesarean section, left salpingo-
oopherectomy, and right oopherectomy.  The assessment was 
surgically menopausal.

In September 1982, the Veteran complained of heavy discharge 
which had lasted for 2 days.  It was noted that she was 
status-post total hysterectomy in 1977 post-caesarean 
section.  Physical examination showed pink mucosa in the 
vagina with moderate mucus discharged and an intact vaginal 
cuff in the cervix.  The assessment included possible 
bacterial vaginitis.

On OB-GYN consult later in September 1982, the Veteran's 
complaints included vaginal discharge and itching.  It was 
noted that a vaginal culture and urine culture had been 
negative.  The Veteran's history included a complete 
hysterectomy and oopherectomy.  It also was noted that the 
Veteran was on medication with "poor relief of menopausal 
symptoms."  The provisional diagnosis was subjective vaginal 
discharge with a question of whether it was secondary to a 
hormonal imbalance.  

In January 1983, it was noted that the Veteran was on 
pelestrogen, 20 mg, intramuscularly injected, and 
hydroxyprogesterone caproate, 250 mg, intramuscularly 
injected.

On February 3, 1983, it was noted that, prior to enlistment, 
the Veteran had been on medication for menopausal symptoms 
and had been receiving various hormones since boot camp.  The 
provisional diagnoses included symptomatic surgical 
menopause.  Physical examination showed a flat, soft, non-
tender abdomen, a clear vagina, and a closed vaginal cuff.
 
On February 15, 1983, the Veteran complained of increasingly 
severe menopausal symptoms without relief on medication.  It 
was noted that the Veteran's surgical menopause existed prior 
to service on satisfactory hormonal replacement.  Her history 
also included a hysterectomy and "no ovaries since 1981."  
It was noted further that her history included medication 
changes and "side effects" which were not likely related to 
her medication.  The provisional diagnosis was hormonal 
replacement therapy.  

In May 1983, the Veteran complained of chronic abdominal pain 
and "previous pelvis sweep resulting in secondary 
menopause."  The provisional diagnosis was functional 
gastrointestinal disorder.  It was noted that the Veteran was 
status-post hysterectomy, bilateral salpingectomies, left 
oopherectomy to control bleeding following an emergency 
caesarean section, a right oophorectomy, and incidental 
appendectomy.  The Veteran denied any melena, hematemesis, 
and hematochezia.  Objective examination showed a soft 
abdomen, normal bowel sounds, and a soft brown stool.  An 
upper gastrointestinal series, barium enema, oral 
cholecystogram, and acute abdominal series all were negative.  
The in-service examiner stated,

[The Veteran] is angry and frustrated because her 
pain is ongoing and a more definite diagnosis has 
not been made.  Nevertheless, I would not explore 
[the Veteran] in the absence of more definite signs 
of obstruction.  If pain cannot be medically 
controlled, then [a medical] board review may be 
necessary for this pre-existing condition.

The assessment was chronic abdominal pain.
 
A May 1983 performance evaluation of the Veteran indicated 
that she "has had various medical problems that have kept 
her in a Light Duty status" since February 1983.  "These 
problems apparently started before entering the Marine 
Corps."  The Veteran contended that she had received 
incorrect hormone treatments "up until recently . . . that 
caused her to have various other problems."  The non-
commissioned officer completing the Veteran's performance 
evaluation concluded that she was unsuitable for continued 
active service.

A July 1983 Medical Board report indicates that the Veteran 
was found unfit for further duty because of menopause 
following an abdominal hysterectomy and bilateral salpingo-
oophorectomy.  The Medical Board determined that this 
disability was not incurred in the line of duty.  When 
evaluated by the Medical Board, the Veteran reported that she 
underwent a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy in November 1980 and subsequently 
developed surgically induced menopause.  She was placed on 
hormone replacement and had remained on it at her enlistment.  
The Veteran reported that, after her medications were 
discontinued following her enlistment, she became unable to 
do her duty as a weapons repair person in the armory.  It was 
noted that gynecological consultation found no abnormalities.  
The diagnoses included menopause following abdominal 
hysterectomy and bilateral salpingo-oophorectomy which 
existed prior to service, was not aggravated by service, and 
was not considered disabling.  The Medical Board recommended 
that the Veteran be discharged from active service.

In a June 1983 rebuttal statement submitted by the Veteran 
and included in her service treatment records, she contended 
that she was "strongly disappointed in the medical [care] I 
have received and the quality of the care."  The Veteran 
also contended that she, if her condition had pre-existed 
active service, then it should have disqualified her from 
service at the time of her enlistment.  In a second statement 
dated in June 1983 and included in the Veteran's service 
treatment records, she contended that, prior to enlistment, 
she had been placed on hormone therapy which had treated her 
menopausal symptoms adequately.  Once she enlisted in the 
Marine Corps and stopped being given her hormone therapy, her 
symptoms had worsened.  She described how her symptoms had 
continued unabated despite several subsequent changes in her 
hormone therapy.

In a July 1983 letter included in the Veteran's service 
treatment records, M. E. Ted Quigley, M.D., stated that he 
had seen the Veteran for complaints of "'lack of cooperation 
in her medical management.'"  The Veteran's history included 
four pregnancies, one of which required an emergency 
caesarean section "because of fetal distress.  The [Veteran] 
got into problems and had a hysterectomy and left salpingo-
oophorectomy."  Her history also included a right 
oopherectomy and appendectomy and rectocele repair.  The 
Veteran noted that she experienced numerous problems when her 
hormone therapy had been changed during active service.  
Physical examination showed a low abdominal midline scar 
which was secondary to previous surgery and a moderately 
estrogenized vagina with some increased induration "and 
certainly tenderness" along the vault incision in the vagina 
from prior surgery.  Dr. Quigley opined that "many of [the 
Veteran's] symptoms may be attributed to her hormone 
replacement" and suggested that she discontinue it.

In an August 1983 letter, Dr. Quigley stated that, when he 
first had seen the Veteran in June 1983, her complaints were 
consistent "with increased testosterone administration."  
The Veteran had reported that these symptoms had begun when 
she had entered active service and her hormone therapy had 
been discontinued.  Dr. Quigley stated, "Although some of 
these symptoms are psychological, they are frequently 
reported with menopause and are very commonly seen here in 
our menopause clinic."  The Veteran also had reported "a 
marked reduction in these various complaints" since 
modifying and stabilizing her hormone medication.  
Dr. Quigley opined that the Veteran's symptoms "are likely 
to be related to a change in her hormone status triggered by 
a change in her hormone replacement upon her entering the 
service."

The post-service medical evidence shows that the Veteran was 
hospitalized for several days in January and February 1988 
for right hemicolectomy surgery to treat her complaints of 
abdominal pain of increasing severity for the past year.  On 
admission, she complained of a severe crampy abdominal pain 
in the right lower quadrant.  An upper gastrointestinal (GI) 
and small bowel series "revealed a prolonged transit time of 
six hours.  Barium enema revealed a kink in her cecum which I 
suspect is a partial cecal volvulus."  The final diagnosis 
was cecal volvulus.

VA ultrasound of the Veteran's abdomen and pelvis in March 
1995 was normal.  VA barium enema in June 1995 was normal in 
a Veteran with a right partial colectomy and ileocolic 
anastomosis.

On VA examination in July 1996, the Veteran's complaints 
included abdominal pain and discomfort since a volvulus 
operation and "some hot flashes at times."  The Veteran 
alleged that "everything that has happened to her was due to 
poor medical care in service."  The VA examiner noted that 
the Veteran had undergone 2 operations for intestinal 
obstruction "and it was really volvulus and this was 
corrected."  The Veteran's history included a hysterectomy 
in 1977, an oophorectomy, and she was left without ovaries 
and a uterus.  "She has had problems getting her proper 
hormone medication in the service and blames the service for 
not taking care of her medically."  Physical examination 
showed some abdominal scars "where she had surgery" but no 
masses or tenderness.  The impressions included a history of 
two abdominal operations for intestinal volvulus and lateral 
reanastomosis and continuous abdominal discomfort and pain 
and a history of oophorectomy "on both sides" and a 
hysterectomy "in the past and various hormone 
difficulties."  

On VA outpatient treatment that same day in July 1996, the 
Veteran complained of residuals of a hysterectomy and hormone 
therapy.  Her history included a hysterectomy, a caesarean 
section with complications, no effective hormone treatment, 
and removal of both ovaries.  Physical examination showed an 
obese and symmetrical abdomen, and liver, kidneys, and spleen 
were not palpable.  The impression was previous hysterectomy 
with no effective hormone therapy after removal of ovaries 
while on active service.

VA upper GI and small bowel series in February 1998 was 
normal.  VA ultrasound of the Veteran's abdomen and pelvis in 
February 1998 also was normal.

On VA examination in March 2002, the Veteran complained that 
she had not been treated with proper hormone replacement 
during active service.  Her history included a hysterectomy 
in 1977 with removal of uterus and left ovary, removal of 
right ovary and appendix in 1980, and a caesarean section 
"because of severe fetal distress" prior to active service.  
Physical examination showed an obese and symmetrical abdomen, 
normal female vulva, a well-supported vagina, and no cervix 
or uterus.  The VA examiner opined that, although the Veteran 
"evidently was not given proper hormonal replacement" in 
active service, this was not associated with any disability 
"since she was replaced and now does not have" any 
gynecological symptoms.  The diagnoses were previous 
caesarean section hysterectomy and later removal of ovaries.  

On VA examination in December 2003, no complaints were noted.  
The Veteran's history included a pre-service hysterectomy, 
removal of both ovaries, and an appendectomy.  Her last 
menstrual period occurred in 1977 prior to her total 
abdominal hysterectomy and removal of 1 ovary.  Physical 
examination showed symmetrical breasts, 2 surgical scars on 
the left breast, no masses, a large mid-line abdominal scar, 
no organs or masses, normal external genitalia and parous 
introitus, negative glands, a normal vagina, a clean vaginal 
cuff, absent cervix and uterus, normal stool and no masses.  
The diagnosis was no evidence of gynecological or breast 
disease.  In an addendum dated later in December 2003, the VA 
examiner stated that he had reviewed the Veteran's claims 
file.  "As far as I can tell from those records she was 
separated from the military because of [an] inability to 
perform her duties which she always attributes to the fact 
that her hormone replacement therapy by the Navy physicians 
was inadequate."  The VA examiner opined that there were no 
changes in the Veteran's gynecological condition.  The 
diagnosis was no evidence of gynecological disease.

On VA examination in May 2005, the Veteran reported that 
there had been no change in her gynecological condition since 
her prior VA examination in December 2003 and refused another 
gynecological examination.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment 
records.  The VA examiner noted that the Veteran complained 
that her service treatment records contained "lies."  This 
examiner also noted that the Veteran had had her uterus, 
fallopian tubes, and ovaries removed before active service 
and had been on hormone replacement therapy which was altered 
after she entered on to active service.  This examiner opined 
again that there was no evidence of acute gynecological 
disease which could be related to what the Veteran described 
had happened with her gynecological hormones while she was on 
active service.  "Her gynecological situation later on in 
life are the sequelae of having that surgery that was done 
prior to entering service."  The diagnosis was surgical 
absence of uterus.

On VA examination in June 2005, the Veteran denied symptoms 
referable to the intestinal tract except for narcotic pain 
medicine-induced constipation.  She also denied nausea, 
vomiting, hematemesis, melena, hematochezia, diarrhea, or 
significant or persisting abdominal pain.  The VA examiner 
reviewed the Veteran's claims file, including her service 
treatment records.  The Veteran's history included caesarean 
hysterectomy in 1977 due to post-partum bleeding prior to 
entering active service, incisional hernia repair and 
anterior posterior repair at the ano-vaginal area prior to 
service, chronic undiagnosed abdominal pain during active 
service, exploratory laparotomy in service with findings only 
of mild cicatrix/omentum adhesion at the incisional site, and 
a partial colectomy and lysis of some adhesions and cecal 
volvulus in 1988 after service.  The VA examiner noted that 
the Veteran complained of recto-anal dysfunction which 
related to the perineum and "to the problems and procedure 
done prior to entering the service."  The Veteran's weight 
was stable.  Physical examination showed no malnutrition, a 
soft, not significantly tender obese abdomen with no rebound 
or masses and normal bowel sounds, no abdominal pain, no side 
effects from current medication except for constipation of 
narcotic ingestion, and no fistula.  The diagnosis was a 
history of chronic abdominal pain and multiple abdominal 
surgical procedures and no ongoing or permanent disability.  
In an addendum, the VA examiner stated, "The Veteran's 
female replacement hormone therapy taken or not taken while 
in [or] on active duty service had nothing to do with the 
abdominal exploratory procedure she underwent."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a total 
abdominal hysterectomy with menopausal symptoms, including 
residuals of hormone therapy.  The Board notes initially that 
the Veteran contends that her pre-service hysterectomy is 
related to active service because it was aggravated 
permanently by service when, in her view, in-service 
physicians failed to provide her with appropriate hormone 
replacement therapy to deal with the post-operative residuals 
of her pre-service hysterectomy she complained of during 
active service.  The Veteran's pre-service history of a 
hysterectomy and hormone replacement therapy was noted at her 
enlistment physical examination and on other service 
treatment records prepared at the time of her entry on to 
active service.  Because the Veteran's pre-service 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy, was noted at service entrance, the Board 
finds that the Veteran was not accepted in to active service 
in sound condition and the presumption of sound condition at 
service entrance does not apply.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

The Board finds that the evidence does not indicate that the 
Veteran's pre-service hysterectomy with menopausal symptoms, 
including residuals of hormone therapy, was aggravated by 
active service.  As the VA examiner noted in March 2002, 
although the Veteran "evidently was not given proper 
hormonal replacement" in active service, this was not 
associated with any disability "since she was replaced and 
now does not have" any gynecological symptoms.  A different 
VA examiner determined in May 2005 that the Veteran's 
"gynecological situation later on in life are the sequelae 
of having that surgery that was done prior to entering 
service."  Another VA examiner noted in June 2005 that the 
Veteran's complaints of recto-anal dysfunction were related 
"to the problems and procedure done prior to entering the 
service."  Critically, this VA examiner also opined, "The 
Veteran's female replacement hormone therapy taken or not 
taken while in [or] on active duty service had nothing to do 
with the abdominal exploratory procedure she underwent."  
Thus, the Board finds that the Veteran's pre-service 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy, did not increase in severity during active 
service.  Under these circumstances, the presumption of 
aggravation does not apply.  See Beverly v. Brown, 9 Vet. 
App. 402 (1996).  In summary, the Board finds that service 
connection for a total abdominal hysterectomy with menopausal 
symptoms, including residuals of hormone therapy, is not 
warranted based on in-service aggravation.

The Veteran also is not entitled to service connection for a 
total abdominal hysterectomy on a direct service connection 
basis.  The Veteran does not contend-and the evidence does 
not show-that she had a hysterectomy during active service.  
No gynecological symptoms were noted on VA examinations in 
March 2002 and December 2003.  And, as the VA examiner noted 
in May 2005, there is no evidence that the Veteran currently 
experiences any acute gynecological disease which could be 
related to what she described had happened with her hormones 
on active service.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to the Veteran's pre-service total abdominal hysterectomy 
which could be attributed to active service, the Board finds 
that service connection for a total abdominal hysterectomy 
with menopausal symptoms, including residuals of hormone 
therapy, is not warranted.

Additional evidence in support of the Veteran's service 
connection claim is her own lay assertions.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that she 
has specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a total abdominal 
hysterectomy with menopausal symptoms, including residuals of 
hormone therapy, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


